Citation Nr: 1755375	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-49 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for recurrent left leg shin splints.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988, from March 1990 to December 1995, and from April 1997 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a video conference hearing before the Board in April 2014.  A copy of the transcript has been incorporated into the record.

A February 2016 rating decision increased the initial rating from zero percent to 10 percent, effective from May 1, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, July 2016, and March 2017, the Board remanded the Veteran's claim for additional development.  It is now ready for adjudication.


FINDING OF FACT

The most probative evidence demonstrates that throughout the initial rating period, the Veteran's service-connected left shin splints have been painful, but are not associated with moderate knee or ankle disability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the service-connected left shin splints are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.§ 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the service treatment records and VA treatment records.

In this case, the Veteran was afforded VA examinations in June 2009 and April 2013 and pursuant to the Board's October 2014, July 2016, and March 2017 remands in November 2015, August 2016, and March 2017.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left shin splints since the March 2017 VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538   (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, the Veteran has claimed that her service-connected left shin splints are more severe than her current 10 percent evaluation indicates.

Historically, in June 2009, the RO granted service connection for left leg shin splints, evaluated as noncompensable (zero) percent disabling effective May 1, 2009, pursuant to Diagnostic Code 5099-5022.  Diagnostic Code 5099 indicates that the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5022 evaluates periostitis, which is to be rated on the basis of limitation of motion of the affected parts as degenerative arthritis, under DC 5003.  As stated in the Introduction, a February 2016 rating decision granted service connection for recurrent shin splints of the left leg, rated 10 percent disabling, effective from May 1, 2009, pursuant to DC 5262. 

Diagnostic Code 5262 contemplates impairment of the tibia and fibula and provides a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Descriptive words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.  Normal extension and flexion of the knee is from 0 to 140 degrees.

Turning to the merits of the claim, on June 2009 VA examination the Veteran presented with complaints of shin pain with running and walking treated with Ibuprofen, heat, and ice.  Recurrent shin splints were diagnosed.

Range of motion testing of the left ankle revealed a normal left ankle (20 degrees dorsiflexion and 45 degrees plantar flexion) with no objective evidence of pain on active range of motion.  Motor and neurologic examinations of the left leg were normal.  The examiner diagnosed recurrent shin splints of the left leg with no effects on usual daily activities.  The Veteran was unemployed at that time.

In a January 2010 notice of disagreement, the Veteran complained of pain that radiated on the front and left side of her calf.

On April 2013 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran complained of increased pain with walking.  Left knee range of motion findings were not provided.  Muscle strength testing was normal, but the shin was tender with pressure.  X-ray testing of the left knee was negative for arthritis or patellar subluxation.  Specifically, there was no fracture or dislocation.  Joint spaces were preserved.  There was no concerning periosteal reaction or definite soft tissue abnormality.  The left leg disability had no impact on her ability to work.  The examiner explained that knee range of motion testing was not done since the claim was for shin splints.  Left leg shin splints were diagnosed.

In April 2014, the Veteran testified that she experienced pain on her left shin with walking that radiated to her left ankle and left knee.  Her husband testified that she limped when her shin splints flared up.

In an October 2014 remand, the Board noted that although the Veteran had been afforded two VA examinations for her left leg shin splints, range of motion studies were not performed.  The Board remanded the claim for an appropriate examination.

Pursuant to the Board's October 2014 remand, on November 2015 VA knee and lower leg conditions DBQ examination, the left shin was found to be slightly tender.  Muscle strength testing of the left knee was normal without any evidence of ankylosis.  The examiner indicated that the Veteran's disability did not impact her ability to perform any type of occupational task.

In a July 2016 remand, the Board found that the November 2015 VA examination again failed to contain range of motion measurements of the left leg.  Accordingly, the Board remanded the claim for range of motion findings of the left knee and left ankle and for a finding as to whether the left leg shin splints resulted in a knee or ankle disability and if so, whether the disability most nearly approximated slight or moderate disability.

Pursuant to the Board's July 2016 remand, on August 2016 VA knee and lower leg conditions DBQ examination, the Veteran complained of pain that radiated from her left knee to her left ankle.  She reported increased pain with walking for prolonged periods and was unable to perform high impact activities.

Range of motion testing of the left knee indicated 0 to 110 degrees flexion and 110 to 0 degrees extension.  There was no evidence of pain with weight bearing and pain was exhibited on flexion.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.  Pain significantly limited functional ability with repeated use over a period of time, but there was no change in the range of motion findings.

Additional factors that contributed to her disability included less movement than normal due to ankylosis, adhesions, and interference with standing.  Muscle strength testing of left knee was normal and there was no evidence of atrophy or ankylosis.  Joint stability tests were not performed.  The examiner indicated that her shin splints did not affect range of motion of the left knee or left ankle.  A November 2015 X-ray examination of the left tibia/fibula was negative for any acute osseous abnormality.  With regard to the disability's impact on her employment, the Veteran indicated that she could not walk for prolonged periods of time or participate in high impact activities.  However, the examiner opined that she could be employed in a sedentary position without restrictions.

In a March 2017 remand, the Board found that the August 2016 VA examination failed to include any objective findings with regard to the left ankle and again remanded the claim for an adequate examination.
 
Pursuant to the March 2017 remand, on March 2017 VA ankle conditions DBQ examination the examiner diagnosed bilateral tendonitis of the ankles since 1994, noting that the right ankle was asymptomatic on examination.  She presented with a history of running for training purposes when she began noting pain in the lateral and anterior aspect of the left ankle.  She complained of ankle pain since service and described increasing left ankle pain with prolonged walking.  She noted pain in the lateral and anterior aspect of the left ankle and denied any treatment or surgery for her ankle pain.  Flare-ups lasted from one to two days.

Range of motion testing of the left ankle indicated 15 degrees dorsiflexion and 45 degrees (normal) plantar flexion. There was a slight decrease in dorsiflexion, however, the examiner reported that it was symmetrical bilaterally and opined that it was likely normal for the Veteran.  Range of motion itself did not contribute to functional loss.  Pain was noted on dorsiflexion, but did not result in or cause functional loss. 

There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran verbalized pain on palpation in the lateral aspect of the ankle.  However, there was no evidence of pain with weight-bearing or objective evidence of crepitus.  She was able to perform repetitive-use testing without additional loss of function or range of motion.  Additional contributing factors to her disability included swelling and disturbance of locomotion.

Muscle strength testing of the left ankle was normal without evidence of muscle atrophy or ankylosis.  Ankle instability or dislocation was suspected, but Anterior Drawer and Talar Tilt tests were negative.  Shin splints did not affect range of motion of the ankle or knee.  The Veteran denied any current symptoms of Achilles tendonitis or Achilles tendon rupture.  The examiner opined that the left ankle disability did impact her ability to perform occupational tasks due to the fact that she had to stop walking at times due to pain.
 
With regard to Correia, there was no indication of pain in weight-bearing.  Passive range of motion values were consistent with the active range of motion values recorded.  Pain was noted at the point of maximum dorsiflexion in the left ankle as described.  The examiner opined that there was no conclusive evidence that the left leg shin splints have resulted in an ankle disability.  The examiner explained that shin splints form well above the actual ankle joint and were unlikely to result in anatomical or structural changes in the ankle joint below.  Both the active and passive range of motion values were equal on the right and left.  Pain at the point of maximum dorsiflexion of the left ankle was the only notable difference.  

On March 2017 VA knee and lower leg conditions DBQ examination range of motion testing of the left knee was normal and there was no additional loss of function or range of motion after three repetitions.  Muscle strength testing and joint stability testing was also normal.  The shin splints were noted to have no effect on range of motion of the left knee or left ankle.  

With regard to Correia, there was no evidence of  pain in the knee during non weight-bearing.  Passive range of motion values were consistent with the active range of motion values and there was no evidence of pain with passive range of motion.  The active and passive range of motion values of the left knee were noted to be the same and there was no significant difference noted in the range of motion between the right and left knee.  There were no significant findings to suggest that the left knee shin splints resulted in any left knee disability.  No left knee disability was diagnosed.

In essence, the Veteran's left shin splint disability is marked exclusively by the pain she experiences when walking and standing for long periods of time.  Taking these factors into consideration per 38 C.F.R. §§ 4.40, 4.45, DeLuca, and Mitchell, the Board finds that the Veteran's overall disability picture has most closely approximated the criteria for an initial 10 percent rating.  Even considering the provisions of DeLuca and Mitchell, however, the above findings do not reflect "moderate" or "marked" knee or ankle disability, as would be required to support a higher rating of 20 or 30 percent under Diagnostic Code 5262.  In other words, the Board does not find any additional functional loss of use which is not contemplated by the assigned 10 percent rating.  In light of the foregoing, the Board finds that ratings in excess of 10 percent for the Veteran's service-connected left shin splints is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 204-06.

In sum, the preponderance of the probative evidence supports the currently assigned 10 percent rating for left leg shin splints under DC 5262.  The Board has given careful consideration to whether ratings greater than 10 percent may be warranted under any alternative Codes, but finds that none are applicable.  Tedeschi, 7 Vet. App. at 414.  Accordingly, the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

In this case, the Veteran is competent to report her complaints of left shin pain and tenderness as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remands in order to address this medical question).  However, neither the Veteran nor her spouse are competent to identify a specific level of disability of her left leg shin splints according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left leg shin splints has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, entitlement to a TDIU was denied in a November 2014 rating decision, and the Veteran has not expressed disagreement with the rating decision.  Moreover, the Veteran does not currently contend, nor does the evidence show, that she is unemployable due to her left leg shin splints.  In this regard, in a February 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, she claimed that her urinary stress incontinence prevented her from securing or following any substantially gainful occupation.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected left leg shin splints.

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating higher than 10 percent for recurrent left leg shin splints is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


